FILED
Pursuant to Ind. Appellate Rule 65(D),
J
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                            Jan 23 2013, 8:46 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                       CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

ANGELA WARNER SIMS                                 GREGORY F. ZOELLER
Hulse, Lacey, Hardacre, Austin, & Sims, P.C.       Attorney General of Indiana
Anderson, Indiana
                                                   JONATHAN R. SICHTERMANN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MICHAEL GREGG,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 48A02-1205-CR-400
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                        The Honorable Thomas Newman, Jr., Judge
                             Cause No. 48C03-1110-FB-1864



                                        January 23, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
       On October 10, 2011, officers of the Anderson Police Department became aware that

Michael T. Gregg was manufacturing methamphetamine in a detached garage at the home of

Gregg’s friend, Richard Wise.       Gregg fled when approached by officers, but was

subsequently apprehended and placed under arrest. At the time of his arrest, Gregg was

found to be in the possession of marijuana. Following trial, Gregg was convicted of Class B

felony dealing in methamphetamine, Class A misdemeanor resisting law enforcement, and

Class A misdemeanor possession of marijuana. At sentencing, the trial court imposed an

aggregate twenty-year term of imprisonment. Gregg appealed, arguing that his sentence was

inappropriate in light of the nature of his offenses and his character. Concluding that the

sentence imposed by the trial court is not inappropriate, we affirm.

                       FACTS AND PROCEDURAL HISTORY

       On October 10, 2011, Officer Matthew Jarrett of the Anderson Police Department was

called to a CVS Pharmacy in Anderson in reference to three individuals, one male and two

females, who were believed to have been “going to several business[es] trying to obtain

pills.” Tr. p. 226. Officer Jarrett spoke to the two females, who told him that they had been

buying pills at Gregg’s instruction and that Gregg intended to use the pills to manufacture

methamphetamine. Later that same day, investigating officers approached Wise and, after

receiving permission to search Wise’s detached garage, discovered that the garage contained

the materials needed to manufacture methamphetamine. Wise told the investigating officers

that he had given Gregg permission to use the garage to manufacture methamphetamine in

exchange for methamphetamine and money. Wise also told the investigating officers that he

                                             2
and his girlfriend, Lorrie Antrobus, had previously purchased pills for Gregg to use to

manufacture methamphetamine.

       Officer Jarrett drove to Gregg’s known address and activated his emergency red and

blue lights as he approached the home. Officer Jarrett observed a vehicle that was registered

to Gregg backing out of the driveway and onto the street. The vehicle pulled back into the

driveway when Officer Jarrett approached. As the vehicle pulled back into the driveway, a

man “jumped out” of the front passenger side door and “took off running south bound

behind, through the yard, between the garage.” Tr. p. 235. Officer Jarrett instructed the man

to “stop.” Tr. p. 235. The man disregarded Officer Jarrett’s instruction. The man was

subsequently identified as Gregg.

       Another officer informed Officer Jarrett that a black bag in the back seat of Gregg’s

vehicle contained all of the ingredients necessary for the manufacture of methamphetamine.

The two other individuals in the vehicle informed the officer that the bag belonged to Gregg.

After securing the two other individuals, Officer Jarrett decided to deploy his K-9 partner,

Magnum, in an attempt to locate Gregg. Gregg was subsequently found hiding in a nearby

yard. Gregg was placed under arrest. At the time of his arrest, Gregg was found to be in

possession of marijuana and $387.

       On October 11, 2010, the State charged Gregg with Class B felony dealing in

methamphetamine,1 Class A misdemeanor resisting law enforcement,2 and Class A



       1
           Ind. Code § 35-48-4-1.1(a)(1)(A) (2011).
       2
           Ind. Code § 35-44-3-3(a)(3) (2011).
                                                      3
misdemeanor possession of marijuana.3 On March 21, 2012, following a two-day trial, the

jury found Gregg guilty as charged. The trial court conducted a sentencing hearing on April

16, 2012, at which the court sentenced Gregg to an aggregate twenty-year term. This appeal

follows.

                                  DISCUSSION AND DECISION

         Gregg challenges his sentence by claiming that his sentence is inappropriate in light of

the nature of his offenses and his character. Indiana Appellate Rule 7(B) provides that “The

Court may revise a sentence authorized by statute if, after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” The defendant bears the burden of persuading us

that his sentence is inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App.

2008).

         With respect to the nature of Gregg’s offenses, the record demonstrates that Gregg

organized and carried out an effort to manufacture methamphetamine. Gregg manufactured

methamphetamine out of a friend’s detached garage and paid his friend for the use of the

garage with methamphetamine and cash. The garage contained all materials necessary for

the manufacture of methamphetamine. Gregg also convinced others to help him obtain the

items necessary for the manufacture of methamphetamine and instructed these individuals as

to what stores to visit to buy the necessary items. In addition, Gregg was carrying a bag

containing all of the materials necessary to manufacture methamphetamine in his car when


         3
             Ind. Code § 35-48-4-11(1) (2011).
                                                 4
approached by Officer Jarrett. Gregg also attempted to avoid apprehension by fleeing from

Officer Jarrett, and he possessed marijuana at the time of his arrest.

       Gregg claims that his aggregate twenty-year sentence is inappropriate because the

manufacture of methamphetamine is a drug offense and no one was hurt or threatened as a

result of his actions.     This court has previously stated that the manufacture of

methamphetamine is a very dangerous process. Storey v. State, 875 N.E.2d 243, 253 (Ind.

Ct. App. 2007), trans. denied. The mere fact that no one was physically harmed as a direct

result of Gregg’s actions does not minimize the dangerous nature of Gregg’s act of

manufacturing methamphetamine. Gregg also displayed a disregard for law enforcement by

ignoring Officer Jarrett’s instruction to stop when Gregg fled in an attempt to avoid arrest.

       With respect to Gregg’s character, the record demonstrates that Gregg has a

substantial criminal history, including two prior felony convictions for robbery and a prior

felony conviction for possession of cocaine, as well as prior misdemeanor convictions for

battery, possession of marijuana, conversion, and battery resulting in bodily injury. The

record further demonstrates that Gregg had multiple juvenile adjudications for what would

be, if committed by an adult, criminal trespass, criminal conversion, and multiple counts of

disorderly conduct. Gregg has also committed previous violations of probation and work

release conditions and was determined to be a high threat to reoffend. Furthermore, multiple

felony and misdemeanor criminal charges were pending against Gregg at the time of

sentencing in the instant matter.

       Upon review, we conclude that Gregg’s failure to modify his ongoing criminal

                                              5
behavior demonstrates a total disregard for the laws of this state. Thus, in light of Gregg’s

actions, which again included manufacturing methamphetamine, fleeing law enforcement,

and possession of marijuana; Gregg’s criminal history, which included multiple prior felony

and misdemeanor convictions; his prior failures to respond positively to probation and work

release; and the determination that he is a high risk to reoffend, we cannot say that his

twenty-year sentence is inappropriate.

       The judgment of the trial court is affirmed.

NAJAM, J., and FRIEDLANDER, J., concur.




                                             6